DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "said directional valve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 18, 19, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/209149 A1 to Farm.
Re-claim 12, Farm discloses a hydrodynamic retarder, comprising: a rotor 20 and a stator 42 form a toroidal working chamber 44 filled with working medium 46 in order to transmit a torque by a hydrodynamic working chamber working medium circuit; an external working medium circuit 55 is provided with a heat exchanger 70, the external working medium circuit conducts the fluid medium 46 to the working chamber via a working medium inlet 47 and a working medium outlet 62; the working medium inlet and the working medium outlet open into the working chamber at a torus outer diameter of the working chamber; a working medium feed line (line with pump 68) opens into the external working medium circuit; and a core ring filling line 83 medium-conductively connected to the working chamber and opening into a core ring of the working chamber radially inside the torus outer diameter (as illustrated, the filling line connects to the working chamber within a radius defined by the outer diameter).
Re-claim 13, the working medium feed line is connected to a working medium pressure line 49 by way of a directional valve 64.
Re-claim 18, the directional valve is a 3/2 way valve.
Re-claim 19, core ring filling line is parallel to and separate from the working medium feed line.  The line is shown as parallel, and is thus within the disclosure of the invention.
Re-claim 24, at least one directional valve 71 in the external working medium circuit respectively upstream and downstream of the heat exchanger in the flow direction of the working medium, in order to decouple the heat exchanger from the external working medium circuit.
Allowable Subject Matter
Claims 14-17 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Luehrs and Grupp each teach a retarder system having a feed line connected to a medium circuit via a valve.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 19, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657